                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:20-MJ-00119-DSC


 UNITED STATES OF AMERICA,                         )
                                                   )
                                                   )
                                                   )
 v.                                                )                    ORDER
                                                   )
 MANUEL OPPENHEIMER,                               )
                                                   )
                  Defendant.                       )



       THIS MATTER IS BEFORE THE COURT on the Parties’ “Joint Motion to Enlarge

the Charging Period Under The Speedy Trial Act” (document #19) filed on November 22, 2020.

For the reasons stated by counsel in support of the Motion, the Court finds that there is sufficient

cause for a continuance of the indictment deadline in this matter. The Court further finds that the

ends of justice are served by taking such action as set forth in the joint motion and in 18 U.S.C. §

3161(h)(7)(A).


       IT IS THEREFORE ORDERED that the Joint Motion to Enlarge the Charging Period

Under The Speedy Trial Act is GRANTED.


       IT IS FURTHER ORDERED that the deadline for indictment of this matter shall be

continued until no later than JANUARY 27, 2021; and that this Order remain sealed until further

order of this Court. The Clerk is directed to certify copies of this order to counsel for the

defendant, to the United States Attorney, the United States Marshals Service, and the United

States Probation Office.




         Case 3:20-mj-00119-DSC Document 20 Filed 11/23/20 Page 1 of 2
SO ORDERED.
                      Signed: November 23, 2020




 Case 3:20-mj-00119-DSC Document 20 Filed 11/23/20 Page 2 of 2
